Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 1 of 68 PageID# 1445




                                Exhibit 1
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 2 of 68 PageID# 1446



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


                                                  )
 MICROSOFT CORPORATION, a                         )
 Washington corporation,                          )
                Plaintiff,                        )
                                                  )    Civil Action No: 1:19-cv-01582 (LO/JFA)
        v.                                        )
                                                  )
 JOHN DOES 1-2, CONTROLLING A                     )
 COMPUTER NETWORK AND THEREBY                     )
 INJURING PLAINTIFF AND ITS                       )
 CUSTOMERS,
                                                  )
                                                  )
                Defendants.                       )
                                                  )
                                                  )
                                                  )
                                                  )

   DECLARATION OF DAVID ANSELMI IN SUPPORT OF MICROSOFT’S MOTION
         FOR DEFAULT JUDGMENT AND PERMANENT INJUNCTION
        I, David Anselmi, declare as follows:

        1.      I am a Principal Investigator in Microsoft Corporation’s Digital Crimes Unit

 (“DCU”) Malware & Cloud Crimes Team. I make this declaration in support of Microsoft’s

 Application for An Emergency Temporary Restraining Order and Order To Show Cause Re

 Preliminary Injunction. I make this declaration of my own personal knowledge or on

 information and belief where indicated. If called as a witness, I could and would testify

 competently to the truth of the matters set forth herein.

        2.      On December 18, 2019, I submitted a declaration in support of Microsoft’s

 Application for an Ex Parte Temporary Restraining Order and Order To Show Cause Re

 Preliminary Injunction (“TRO Application”). Dkt. No. 14. I incorporate the contents of that

 declaration here.

        3.      On December 18, 2019, the Court granted Microsoft’s TRO Application. Based

 on the Court’s Temporary Restraining Order, Microsoft was able to cut off communications

                                                 -1-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 3 of 68 PageID# 1447




 between computers and networks compromised by the Defendants and certain Internet domains

 used by Defendants as a command and control infrastructure. Thereafter, the Court granted a

 Preliminary Injunction order.

        4.      Microsoft’s ongoing investigation into Thallium shows that the TRO was

 effective in protecting many victims targeted by Thallium. For example, since the execution of

 the TRO, Microsoft interrupted attacks on hundreds of victims targeted by Defendants.

        A.      Defendants Continue To Register And Use New Domains Which Are Used
                For Malicious Purposes And Cause Irreparable Harm To Microsoft And Its
                Customers
        5.      Defendants continue to attempt to recover from the loss of their command and

 control domains by registering and activating new domains for use in Thallium’s command and

 control infrastructure. The evidence gathered further indicates that Defendants have used and are

 using those domains to launch fresh attacks on victim networks. These domains often

 deceptively use very general purpose terms associated with computers or online services, such as

 “login-confirm.work,” “webmain.work,” “sslserver.work,” “intemet.work,” “com-vps.work,”

 and similar words. Further, as discussed in my earlier declaration, Defendants continue to

 misuse Microsoft’s trademarks and brand names, either in domain names, in content on web

 pages or in malicious software, to make their domains seem legitimate. For example, in domains

 associated with online services, fake Microsoft login, account validation or password reset pages

 are presented as the content that appears. Thallium malware also leverages registry keys bearing

 the Microsoft and Windows trademarks. A full list of the new domains is attached as Exhibit 1

 in the section labeled “NEW DOMAINS TO BE ADDRESSED THROUGH PERMANENT

 INJUNCTION.” Each of these domains is used only for malicious purposes of deceiving users

 into providing their account credentials or to install malicious software, all of which is directed at

 intruding into the accounts and computers of the victims and stealing their personal, confidential

 or sensitive information. Each of these domains at Exhibit 1 is wrongful for these reasons, and

 for the same reasons set forth in my prior declaration. Each of these domains causes and


                                                 -2-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 4 of 68 PageID# 1448




 threatens to cause harm to Microsoft and its users that cannot be quantified or undone if

 Defendants are permitted to continue to control them. These domains cause harm that interferes

 with Microsoft reputation and brand, and its relationships with its customers. The only way to

 mitigate the injury of these domains is to transfer them to the control of Microsoft, on the same

 terms as the prior orders, for the reasons set forth in my prior declaration.

         B.        Identification Of Thallium Domains
         6.        One of the basic questions faced by Microsoft’s investigators in the course of

 their investigation into Thallium is determining whether or not a domain is actually associated

 with illegal activity being conducted by the Defendants. Fortunately, such a determination can

 be reliably made based upon what we know about Thallium and how they operate their criminal

 infrastructure.

         7.        First, the Defendants typically use a small set of distinctive malware, and this

 malware can be identified and distinguished from other types of malware based on several

 specific forensic factors. The specific types of malware known to be used by Defendants is

 listed in Exhibit 1 to this Declaration in the section labeled “CRITERIA INDICATING

 THALLIUM DOMAINS.” The presence of this distinctive malware therefore serves as a

 reliable indicator that Defendants are involved. In other words, if the malware used in a new

 attack matches the distinctive malware known to have been used by the Defendants in past

 attacks, it indicates that the actors behind the new attack are the Defendants. Further, in the

 future, if new malware variants or families are used by Thallium, Thallium may be identified

 based on the similarity of such new malware to previously used malware and previously used

 modes of deploying such malware.

         8.        Because Thallium malware is reasonably distinctive, domains that are used to

 deliver the Thallium malware to targeted victims and domains that are used to communicate with

 Thallium malware already installed on victim networks are strongly implicated as Thallium

 domains. For example, phishing e-mails that deliver Thallium malware in the form of


                                                   -3-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 5 of 68 PageID# 1449




 weaponized documents or other attachments may come from or contain links back to particular

 domains. Other phishing e-mails include links to domains that Defendants have set up in

 advance as websites designed to download Thallium malware to the user’s computer and infect

 it. Once installed on a computer, Thallium malware is programmed to connect to and

 communicate with a particular set of domains after it successfully infects a victim network. In

 any of these cases, the Internet domains associated with the Thallium attack are strongly

 implicated as Thallium domains.

        9.      Second, Microsoft has identified patterns in the registration information provided

 by Defendants when registering the domains that they use in their illegal activities. The factors

 considered include information required to be submitted during the domain registration process

 and includes information such as: “name,” e-mail address, address and phone number provided

 by the registrant, the hosting service designated, the name servers used, and the IP address

 associated with the domain. Basic registration information associated with Domains registered

 by Defendants in the past, including the more recent domains registered by Defendants, is

 included in Exhibit 1. If the registration information associated with a newly identified domain

 closely matches the pattern associated with domains registered by the Defendants in the past, it is

 a strong indicator that the Defendants are behind the registration of the new domain. Further, in

 the future, if new information is used by Defendants, but registration patterns are similar to

 previously used patterns, this too will permit Thallium domains to be reliably identified.

        10.     Third, Microsoft considers the specific tactics used during a new attack. For

 example, Thallium Defendants often send phishing e-mails to victims in which the e-mail

 purports to be a notification from Microsoft to the recipient regarding an unauthorized access to

 the recipients Microsoft account, and requesting that the recipient reset his or her account

 credentials. If the victim clicks on the embedded “Login,” or “Validate Account” or “Reset

 Password” button, or similar links in the phishing e-mail, the victim will be connected to a

 Thallium-controlled website which will attempt to induce the victim to enter their account


                                                -4-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 6 of 68 PageID# 1450




 credentials. Other tactics favored by the Thallium Defendants include particular deployments of

 remote code execution through browser drive-by, remote code execution through malicious

 attachment, privilege escalation or sandbox escape, security feature bypass, social engineering

 based attack and/or bootstrapped add-on. Where the tactics used in a new attack match the

 tactics observed to be favored by Thallium Defendants in past attacks, it is an indication that the

 Thallium Defendants are behind the new attack. Consequently, a domain can be linked to the

 Thallium Defendants by observing the tactics used in attacks involving that domain. Further, in

 the future, if the details, code and mode of execution change, but the general tactics are

 consistent with prior tactics of Thallium, this too will permit Thallium domains to be identified.

         11.     Fourth, the Thallium Defendants tend to target a particular type of victim and

 attempt to steal particular types of information. Therefore, Microsoft can use information about

 the intended victim to help determine whether or not Defendants are involved in the new attack.

 For example, Thallium continues to target organizations that work on Nuclear Proliferation

 issues, think tanks, university staff members, members of organizations that attempt to maintain

 world peace, and human rights organizations. Where an Internet domain is associated with an

 attack on these particular types of targets, it is a factor that is consistent with the known activity

 and objectives of the Defendants. Further, in the future, if the targeted individuals or institutions

 are consistent with prior tactics of Thallium, this too permits Thallium domains to be identified.

         12.     Microsoft considers many factors associated with a domain including those

 described above and listed in Exhibit 1 to make a balanced determination of whether or not a

 domain is being used by the Thallium Defendants.

         13.     Defendants continue to register domains to carry out attacks on Microsoft’s

 technology and customers, in particular, using terms which are suggestive of Microsoft’s

 services and use of Microsoft’s trademarks, brands and other deceptive means, despite the

 court’s previous orders to cease that activity and despite the prior relief which removed

 previously used domains from Defendants’ control. For example, Defendants use such marks in


                                                  -5-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 7 of 68 PageID# 1451




 content presented on malicious websites, in domain names or in registry keys associated with

 their malware. Defendants use this technique to disguise the illegal nature of their conduct from

 the intended target.

        14.     Microsoft owns the registered trademarks or brands: “Access,” “Active

 Directory,” “ActiveX” “AppLocker,” “Authenticode,” “Azure,” “Bing,” “BitLocker,”

 “BizSpark,” “BizTalk,” “BlueTrack,” “BranchCache,” “CodeLens,” “Cortana,” “Delve,”

 “DeployR,” “DevelopR,” “Direct3D,” “DirectX,” “DistributedR,” “DreamSpark,” “Dynamics,”

 “Edge,” “Excel,” “Exchange,” “ExpressRoute,” ForeFront,” “GroupMe,” “HDInsight,”

 “Healthvault,” “HoloLens,” “Hotmail,” “Hyper-V,” “InfoPath,” “InPrivate,” “IntelliMirror,”

 “IntelliSense,” “IntelliTrace,” “InterFlow,” “Internet Explorer,” “JScript,” “Kinect,” “LifeCam,”

 “LifeChat,” “LightSwitch,” “Live,” “Lumia,” “Lync,” “Microsoft,” “Minecraft,” “MSDN,”

 “MSFT,” “MS,” “MSN,” “MultiPoint,” “O365,” “Office,” “Office 365,” “OneDrive,”

 “OneNote,” “Outlook,” “OWA,” “Passport,” “PlayReady,” “PowerApps,” “Power BI,”

 “PowerPoint,” “PowerShell,” “Publisher,” “RemoteFX,” “ScaleR,” “SharePoint,” “Silverlight,”

 “Skype,” “SmartGlass,” “SmartScreen,” “SQL Server,” “StorScore,” “StorSimple,” “Surface,”

 “Sway,” “SwiftKey,” “SyncToy,” “U-SQL,” “Visio,” “Visual Basic,” “Visual C++,” “Visual

 C#,” “Visual F#,” “Visual J++,” “Visual J#,” “Visual Studio,” “Win,” “WebMatrix,”

 “Windows,” “Word,” “Xamarin,” “Xbox and Yammer,” used in connection with its services,

 software and products. There is a substantial risk that Defendants will attempt to make

 unauthorized use of these trademarks.

        15.     Given Defendants’ apparent willingness to violate the court’s orders on an

 ongoing basis, and the ease and speed with which Defendants can register Microsoft-related

 domains to continue their attacks, an ongoing process is needed to efficiently and quickly curtail

 such activities as soon as Defendants register domains for their attacks. Without such a process,

 Defendants will be able to continue their malicious and illegal activities, will continue to cause

 irreparable injury to Microsoft, its customers and the public. Without such a process, Defendants


                                                -6-
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 8 of 68 PageID# 1452




 will not be deterred from engaging in such illegal and harmful activities. I have reviewed the

 process set forth in the proposed supplemental injunction order submitted with this declaration.

 Based on my experience and background, I conclude as a technical and practical matter that the

 process set forth in the proposed order would enable Microsoft and the Court to effectively and

 efficiently enforce the Court’s prior and ongoing orders and stop the irreparable harm caused by

 Defendants’ illegal activities on an ongoing basis.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct to the best of my knowledge.

        Executed this 14
                      __ day of October, 2020, in Redmond, Washington.




                                                                         David Anselmi




                                                -7-
     Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 9 of 68 PageID# 1453
                                                        EXHIBIT 1


I.     CRITERIA INDICATING THALLIUM DOMAINS


       A.     Technical Criteria Indicating Thallium Domains

 Delivers malicious software, code, commands,            Associated with remote code execution through
 exploits, implants and/or “backdoor” functionality      browser drive-by or malicious attachment, privilege
 previously associated with Thallium, including but      escalation or sandbox escape, security feature bypass,
 not limited to: BabyShark, KimJongRAT, PCRat            social engineering based attack and/or bootstrapped
 and Gh0st RAT, Cowboy Loader, Cowboy                    add-on, escalation of privileges, DLL file backdoor,
 Converter malware, or similar code or functionality     credential stealing functionality, SSL tunnel, and/or
 deployed in a manner previously associated with         functionality to deliver code or functions to “air
 Thallium.                                               gapped” USB devices, deployed in a manner
                                                         previously associated with Thallium or similar code or
                                                         functionality.
 Domain interaction with and similar observation of      Registration and domain name patterns
 known Thallium infrastructure
 Structure of domain name, subdomain and/or file         Keywords or organization names previously associated
 path previously associated with Thallium                with Thallium
 Domain registration information previously              Payment mechanisms and patterns previously
 associated with Thallium                                associated with Thallium
 Name servers                                            Start of Authority (SOA) records
 Resolves to IP of past Thallium domain, malware,        Hosted content previously associated with Thallium
 command and control server or similar infrastructure
 Used to deceive, target, obtain information from,       Used to deceive, target, obtain information from,
 and/or communicate commands or code to                  and/or communicate commands or code to recipients
 recipients, persons, institutions or networks           that may possess or be able to provide sensitive
 previously targeted by Thallium.                        information or trade secrets of persons, entities or
                                                         networks related to the defense, critical infrastructure
                                                         or high technology sectors, think tanks, universities,
                                                         journalists, political advisors or organizations,
                                                         government bodies, diplomatic institutions, and/or
                                                         military forces and installations.
 SSL Cert Issuer_DN                                      SSL Cert Subject_DN
 Host                                                    Registrar


       B.     Known And Likely Microsoft Trademarks and Brands Used By Thallium

“Access,” “Active Directory,” “ActiveX” “AppLocker,” “Authenticode,” “Azure,” “Bing,” “BitLocker,”
“BizSpark,” “BizTalk,” “BlueTrack,” “BranchCache,” “CodeLens,” “Cortana,” “Delve,” “DeployR,”
“DevelopR,” “Direct3D,” “DirectX,” “DistributedR,” “DreamSpark,” “Dynamics,” “Edge,” “Excel,”
“Exchange,” “ExpressRoute,” ForeFront,” “GroupMe,” “HDInsight,” “Healthvault,” “HoloLens,” “Hotmail,”
“Hyper-V,” “InfoPath,” “InPrivate,” “IntelliMirror,” “IntelliSense,” “IntelliTrace,” “InterFlow,” “Internet
Explorer,” “JScript,” “Kinect,” “LifeCam,” “LifeChat,” “LightSwitch,” “Live,” “Lumia,” “Lync,” “Microsoft,”
“Minecraft,” “MSDN,” “MSFT,” “MS,” “MSN,” “MultiPoint,” “O365,” “Office,” “Office 365,” “OneDrive,”
“OneNote,” “Outlook,” “OWA,” “Passport,” “PlayReady,” “PowerApps,” “Power BI,” “PowerPoint,”
“PowerShell,” “Publisher,” “RemoteFX,” “ScaleR,” “SharePoint,” “Silverlight,” “Skype,” “SmartGlass,”
“SmartScreen,” “SQL Server,” “StorScore,” “StorSimple,” “Surface,” “Sway,” “SwiftKey,” “SyncToy,” “U-
SQL,” “Visio,” “Visual Basic,” “Visual C++,” “Visual C#,” “Visual F#,” “Visual J++,” “Visual J#,” “Visual
Studio,” “Win,” “WebMatrix,” “Windows,” “Word,” “Xamarin,” “Xbox and Yammer,” and any confusingly
similar variants of any of the foregoing.


                                                        1
      Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 10 of 68 PageID# 1454


II.     NEW DOMAINS TO BE ADDRESSED THROUGH PERMANENT INJUNCTION


.WORK DOMAINS

Registry
c/o
Minds + Machines Group Limited
2505 Second Avenue, Suite 520
Seattle, WA 98121
United States of America

LOGIN-CONFIRM.WORK                                Domain Name: LOGIN-CONFIRM.WORK
                                                  Registry Domain ID:
                                                  D_0190315E_96BD52840A9D436D88D0D78FB447
                                                  F6DA_00000170208113A2-WORK
                                                  Registrar WHOIS Server: whois.porkbun.com
                                                  Registrar URL: http://www.porkbun.com
                                                  Updated Date: 2020-05-15 18:15:34
                                                  Created Date: 2020-02-07 16:34:55
                                                  Registrar Registration Expiration Date: 2022-02-07
                                                  16:34:55
                                                  Registrar: Porkbun LLC
                                                  Registrar IANA ID: 1861
                                                  Registrar Abuse Contact Email: abuse@porkbun.com
                                                  Registrar Abuse Contact Phone: +1.5038508351
                                                  Domain Status: clientDeleteProhibited
                                                  http://icann.org/epp#clientDeleteProhibited
                                                  Domain Status: clientTransferProhibited
                                                  http://icann.org/epp#clientTransferProhibited
                                                  Registry Registrant ID:
                                                  Registrant Name: Whois Privacy
                                                  Registrant Organization: Private by Design, LLC
                                                  Registrant Street: 500 Westover Dr #9816
                                                  Registrant City: Sanford
                                                  Registrant State/Province: NC
                                                  Registrant Postal Code: 27330
                                                  Registrant Country: US
                                                  Registrant Phone: +1.9712666028
                                                  Registrant Phone Ext:
                                                  Registrant Fax:
                                                  Registrant Fax Ext:
                                                  Registrant Email:
                                                  https://porkbun.com/whois/contact/registrant/login-
                                                  confirm.work
                                                  Registry Admin ID:
                                                  Admin Name: Whois Privacy
                                                  Admin Organization: Private by Design, LLC
                                                  Admin Street: 500 Westover Dr #9816
                                                  Admin City: Sanford
                                                  Admin State/Province: NC
                                              2
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 11 of 68 PageID# 1455

                                              Admin Postal Code: 27330
                                              Admin Country: US
                                              Admin Phone: +1.9712666028
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email:
                                              https://porkbun.com/whois/contact/admin/login-
                                              confirm.work
                                              Registry Tech ID:
                                              Tech Name: Whois Privacy
                                              Tech Organization: Private by Design, LLC
                                              Tech Street: 500 Westover Dr #9816
                                              Tech City: Sanford
                                              Tech State/Province: NC
                                              Tech Postal Code: 27330
                                              Tech Country: US
                                              Tech Phone: +1.9712666028
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email:
                                              https://porkbun.com/whois/contact/tech/login-
                                              confirm.work
                                              Name Server: ns1.mm235.parklogic.com.
                                              Name Server: ns2.mm235.parklogic.com.
                                              DNSSEC: unsignedDelegation
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net
                                              >>> Last update of WHOIS database: 2020-05-15
                                              18:15:34 <<<

MINNER.WORK                                   Domain Name: MINNER.WORK
                                              Registry Domain ID:
                                              D_018F4021_7982B8CD18564C948CB8753298A77
                                              7C0_0000017011C1108B-WORK
                                              Registrar WHOIS Server: whois.porkbun.com
                                              Registrar URL: http://www.porkbun.com
                                              Updated Date: 2020-02-04 19:50:31
                                              Created Date: 2020-02-04 19:50:30
                                              Registrar Registration Expiration Date: 2021-02-04
                                              19:50:30
                                              Registrar: Porkbun LLC
                                              Registrar IANA ID: 1861
                                              Registrar Abuse Contact Email: abuse@porkbun.com
                                              Registrar Abuse Contact Phone: +1.5038508351
                                              Domain Status: clientDeleteProhibited
                                              http://icann.org/epp#clientDeleteProhibited
                                              Domain Status: clientTransferProhibited
                                              http://icann.org/epp#clientTransferProhibited
                                              Registry Registrant ID:

                                          3
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 12 of 68 PageID# 1456

                                            Registrant Name: Whois Privacy
                                            Registrant Organization: Private by Design, LLC
                                            Registrant Street: 500 Westover Dr #9816
                                            Registrant City: Sanford
                                            Registrant State/Province: NC
                                            Registrant Postal Code: 27330
                                            Registrant Country: US
                                            Registrant Phone: +1.9712666028
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email:
                                            https://porkbun.com/whois/contact/registrant/minner.
                                            work
                                            Registry Admin ID:
                                            Admin Name: Whois Privacy
                                            Admin Organization: Private by Design, LLC
                                            Admin Street: 500 Westover Dr #9816
                                            Admin City: Sanford
                                            Admin State/Province: NC
                                            Admin Postal Code: 27330
                                            Admin Country: US
                                            Admin Phone: +1.9712666028
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email:
                                            https://porkbun.com/whois/contact/admin/minner.wo
                                            rk
                                            Registry Tech ID:
                                            Tech Name: Whois Privacy
                                            Tech Organization: Private by Design, LLC
                                            Tech Street: 500 Westover Dr #9816
                                            Tech City: Sanford
                                            Tech State/Province: NC
                                            Tech Postal Code: 27330
                                            Tech Country: US
                                            Tech Phone: +1.9712666028
                                            Tech Phone Ext:
                                            Tech Fax:
                                            Tech Fax Ext:
                                            Tech Email:
                                            https://porkbun.com/whois/contact/tech/minner.work
                                            Name Server: ns1.mm235.parklogic.com
                                            Name Server: ns2.mm235.parklogic.com
                                            DNSSEC: unsignedDelegation
                                            URL of the ICANN WHOIS Data Problem Reporting
                                            System: http://wdprs.internic.net
                                            >>> Last update of WHOIS database: 2020-02-04
                                            19:50:31 <<<


                                        4
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 13 of 68 PageID# 1457

POULSEN.WORK                                  Domain Name: poulsen.work
                                              Registry Domain ID:
                                              D_01B0DFDF_7F5D4D50040148A1B2110BE762D
                                              E29E4_00000172BABC68A8-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-06-16T10:31:21Z
                                              Creation Date: 2020-06-16T01:26:49Z
                                              Registrar Registration Expiration Date: 2021-06-
                                              16T01:26:49Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: 1487631422A888
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: 148763482B9D1A
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: 1487637B81B04A
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com

                                          5
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 14 of 68 PageID# 1458

                                               Tech Organization: Whois Privacy Protection Service
                                               by onamae.com
                                               Tech Street: 26-1 Sakuragaoka-cho
                                               Tech Street: Cerulean Tower 11F
                                               Tech City: Shibuya-ku
                                               Tech State/Province: Tokyo
                                               Tech Postal Code: 150-8512
                                               Tech Country: JP
                                               Tech Phone: +81.354562560
                                               Tech Phone Ext:
                                               Tech Fax:
                                               Tech Fax Ext:
                                               Tech Email: proxy@whoisprotectservice.com
                                               Name Server: 01.dnsv.jp
                                               Name Server: 02.dnsv.jp
                                               Name Server: 03.dnsv.jp
                                               Name Server: 04.dnsv.jp
                                               DNSSEC: unsigned
                                               URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
                                               >>> Last update of WHOIS database: 2020-06-
                                               16T10:31:21Z <<<
JP-SSL.WORK                                    Domain Name: jp-ssl.work
                                               Registry Domain ID:
                                               D_01B094B1_D9E00AE5FB7947BB9014AED6B8
                                               D4A3DF_00000172B59056FD-WORK
                                               Registrar WHOIS Server: whois.discount-
                                               domain.com
                                               Registrar URL: http://www.onamae.com
                                               Updated Date: 2020-06-15T10:25:18Z
                                               Creation Date: 2020-06-15T01:20:36Z
                                               Registrar Registration Expiration Date: 2021-06-
                                               15T01:20:35Z
                                               Registrar: GMO INTERNET, INC.
                                               Registrar IANA ID: 49
                                               Registrar Abuse Contact Email: abuse@gmo.jp
                                               Registrar Abuse Contact Phone: +81.337709199
                                               Domain Status: ok https://icann.org/epp#ok
                                               Registry Registrant ID: 14387736C41BFA
                                               Registrant Name: Whois Privacy Protection Service
                                               by onamae.com
                                               Registrant Organization: Whois Privacy Protection
                                               Service by onamae.com
                                               Registrant Street: 26-1 Sakuragaoka-cho
                                               Registrant Street: Cerulean Tower 11F
                                               Registrant City: Shibuya-ku
                                               Registrant State/Province: Tokyo
                                               Registrant Postal Code: 150-8512
                                               Registrant Country: JP
                                               Registrant Phone: +81.354562560
                                               Registrant Phone Ext:

                                           6
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 15 of 68 PageID# 1459

                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: 1436F59443018B
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: 143877A6107136
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-06-
                                              15T10:25:18Z <<<
TAPLIST.WORK                                  Domain Name: taplist.work
                                              Registry Domain ID:
                                              D_01AE9C4D_3564B0E78AA7408DB79E14CC36
                                              B9AA27_0000017281E07977-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com

                                          7
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 16 of 68 PageID# 1460

                                            Updated Date: 2020-06-05T09:33:00Z
                                            Creation Date: 2020-06-05T00:27:53Z
                                            Registrar Registration Expiration Date: 2021-06-
                                            05T00:27:51Z
                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: 1122477338E293
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: 112247A112A33C
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: 1122E56CBA578A
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512

                                        8
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 17 of 68 PageID# 1461

                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-06-
                                              05T09:33:00Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
WEBMAIN.WORK                                  Domain Name: webmain.work
                                              Registry Domain ID:
                                              D_01AD9C0A_6FB40D63636944B6841A5C98499
                                              B2DF0_0000017264772BC5-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-30T16:26:30Z
                                              Creation Date: 2020-05-30T07:23:52Z
                                              Registrar Registration Expiration Date: 2021-05-
                                              30T07:23:51Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: F617EEA9D2FDC
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: F5FB9E8B9E2D8

                                          9
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 18 of 68 PageID# 1462

                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: F5FBA08E7F381
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              30T16:26:30Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
SSLSERVER.WORK                                Domain Name: sslserver.work
                                              Registry Domain ID:
                                              D_01AC9773_360BF3097B314E23AF829EC3EB1
                                              CBDE2_000001724AD7D5C1-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-25T17:08:17Z

                                         10
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 19 of 68 PageID# 1463

                                            Creation Date: 2020-05-25T07:59:19Z
                                            Registrar Registration Expiration Date: 2021-05-
                                            25T07:59:18Z
                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: DDA87DD531D1F
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: DD8C2B1EAABDE
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: DD8C2D6063962
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512
                                            Tech Country: JP

                                       11
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 20 of 68 PageID# 1464

                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              25T17:08:17Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
COM-SSLNET.WORK                               Domain Name: com-sslnet.work
                                              Registry Domain ID:
                                              D_01AAFC07_7DCE552042FF4454A7CE96946FD
                                              6676D_0000017220297A60-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-17T10:08:43Z
                                              Creation Date: 2020-05-17T01:04:49Z
                                              Registrar Registration Expiration Date: 2021-05-
                                              17T01:04:48Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: B8BBD650E6F17
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: B4D7FC372A784
                                              Admin Name: Whois Privacy Protection Service by

                                         12
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 21 of 68 PageID# 1465

                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: B8BBDA241AC3C
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              17T10:08:43Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
COM-SSL.WORK                                  Domain Name: com-ssl.work
                                              Registry Domain ID:
                                              D_01A91415_972C9E08D6ED49039E55803183F32
                                              6BA_00000171F882FCA3-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-09T17:20:10Z
                                              Creation Date: 2020-05-09T08:17:46Z

                                         13
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 22 of 68 PageID# 1466

                                            Registrar Registration Expiration Date: 2021-05-
                                            09T08:17:46Z
                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: 93389C2749940
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: 93389F19143E7
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: 92EB9814464B0
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512
                                            Tech Country: JP
                                            Tech Phone: +81.354562560

                                       14
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 23 of 68 PageID# 1467

                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              09T17:20:10Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
INTEMET.WORK                                  Domain Name: intemet.work
                                              Registry Domain ID:
                                              D_01A89CCB_72F856BCE90A42A8ACE30581D7
                                              D4A744_00000171ECEF765B-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-07T11:26:27Z
                                              Creation Date: 2020-05-07T02:20:49Z
                                              Registrar Registration Expiration Date: 2021-05-
                                              07T02:20:48Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: 83FD79870AE6F
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: 87E157B37AD39
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com

                                         15
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 24 of 68 PageID# 1468

                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: 87E159AA92821
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              07T11:26:27Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
SSLPORT.WORK                                  Domain Name: sslport.work
                                              Registry Domain ID:
                                              D_01A7B7AA_BA13FFAA485444ADAA810B6BE
                                              BDEC238_00000171D317E079-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-05-02T10:58:37Z
                                              Creation Date: 2020-05-02T01:54:50Z
                                              Registrar Registration Expiration Date: 2021-05-

                                         16
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 25 of 68 PageID# 1469

                                            02T01:54:49Z
                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: 6B8CCD86E7048
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: 6B8CD0957A13F
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: 6B8CD3E27A805
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512
                                            Tech Country: JP
                                            Tech Phone: +81.354562560
                                            Tech Phone Ext:

                                       17
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 26 of 68 PageID# 1470

                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-05-
                                              02T10:58:37Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
COM-DOWNLOAD.WORK                             Domain Name: com-download.work
                                              Registry Domain ID:
                                              D_01A4D426_9423DB3AF35E4F34B3853F2A4C4
                                              6E399_00000171BA58A43E-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-04-27T15:42:46Z
                                              Creation Date: 2020-04-27T06:35:08Z
                                              Registrar Registration Expiration Date: 2021-04-
                                              27T06:35:03Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: 3FE743438164E
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: 1AF18F02E5D360
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection

                                         18
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 27 of 68 PageID# 1471

                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: 1AF18F28CB52FF
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-04-
                                              27T15:42:46Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
COM-VPS.WORK                                  Domain Name: com-vps.work
                                              Registry Domain ID:
                                              D_019E43EE_D28F7FE898BA447998007A7ECB43
                                              64BB_0000017138731B1F-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-04-02T10:16:26Z
                                              Creation Date: 2020-04-02T01:13:25Z
                                              Registrar Registration Expiration Date: 2021-04-
                                              02T01:13:19Z

                                         19
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 28 of 68 PageID# 1472

                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: 1332509281A730
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: 133250B6695949
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: 133250D8501D48
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512
                                            Tech Country: JP
                                            Tech Phone: +81.354562560
                                            Tech Phone Ext:
                                            Tech Fax:

                                       20
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 29 of 68 PageID# 1473

                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-04-
                                              02T10:16:26Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
VPSTOP.WORK                                   Domain Name: vpstop.work
                                              Registry Domain ID:
                                              D_01A3079D_27BB8B8AF89C42C395B7D8DE067
                                              AE939_000001718739176D-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-04-17T17:24:49Z
                                              Creation Date: 2020-04-17T08:19:58Z
                                              Registrar Registration Expiration Date: 2021-04-
                                              17T08:19:57Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: 17E57ABCD3CF5F
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: 17E57ADE33A768
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com

                                         21
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 30 of 68 PageID# 1474

                                              Admin Street: 26-1 Sakuragaoka-cho
                                              Admin Street: Cerulean Tower 11F
                                              Admin City: Shibuya-ku
                                              Admin State/Province: Tokyo
                                              Admin Postal Code: 150-8512
                                              Admin Country: JP
                                              Admin Phone: +81.354562560
                                              Admin Phone Ext:
                                              Admin Fax:
                                              Admin Fax Ext:
                                              Admin Email: proxy@whoisprotectservice.com
                                              Registry Tech ID: F260559A64B4
                                              Tech Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Tech Organization: Whois Privacy Protection Service
                                              by onamae.com
                                              Tech Street: 26-1 Sakuragaoka-cho
                                              Tech Street: Cerulean Tower 11F
                                              Tech City: Shibuya-ku
                                              Tech State/Province: Tokyo
                                              Tech Postal Code: 150-8512
                                              Tech Country: JP
                                              Tech Phone: +81.354562560
                                              Tech Phone Ext:
                                              Tech Fax:
                                              Tech Fax Ext:
                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-04-
                                              17T17:24:49Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
SSLTOP.WORK                                   Domain Name: ssltop.work
                                              Registry Domain ID:
                                              D_01A1C7A6_F962DE78E11C45EDB98284DA28F
                                              7B600_000001716BC7D241-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-04-12T09:35:06Z
                                              Creation Date: 2020-04-12T00:26:36Z
                                              Registrar Registration Expiration Date: 2021-04-
                                              12T00:26:29Z
                                              Registrar: GMO INTERNET, INC.

                                         22
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 31 of 68 PageID# 1475

                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: 1642BD6FD290C7
                                            Registrant Name: Whois Privacy Protection Service
                                            by onamae.com
                                            Registrant Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Registrant Street: 26-1 Sakuragaoka-cho
                                            Registrant Street: Cerulean Tower 11F
                                            Registrant City: Shibuya-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 150-8512
                                            Registrant Country: JP
                                            Registrant Phone: +81.354562560
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: proxy@whoisprotectservice.com
                                            Registry Admin ID: 1642BDA004F85E
                                            Admin Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Admin Organization: Whois Privacy Protection
                                            Service by onamae.com
                                            Admin Street: 26-1 Sakuragaoka-cho
                                            Admin Street: Cerulean Tower 11F
                                            Admin City: Shibuya-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 150-8512
                                            Admin Country: JP
                                            Admin Phone: +81.354562560
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: proxy@whoisprotectservice.com
                                            Registry Tech ID: 1642BDC1CDD234
                                            Tech Name: Whois Privacy Protection Service by
                                            onamae.com
                                            Tech Organization: Whois Privacy Protection Service
                                            by onamae.com
                                            Tech Street: 26-1 Sakuragaoka-cho
                                            Tech Street: Cerulean Tower 11F
                                            Tech City: Shibuya-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 150-8512
                                            Tech Country: JP
                                            Tech Phone: +81.354562560
                                            Tech Phone Ext:
                                            Tech Fax:
                                            Tech Fax Ext:

                                       23
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 32 of 68 PageID# 1476

                                              Tech Email: proxy@whoisprotectservice.com
                                              Name Server: 01.dnsv.jp
                                              Name Server: 02.dnsv.jp
                                              Name Server: 03.dnsv.jp
                                              Name Server: 04.dnsv.jp
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                              System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2020-04-
                                              12T09:35:06Z <<<

                                              For more information on Whois status codes, please
                                              visit https://icann.org/epp
ORG-VIP.WORK                                  Domain Name: org-vip.work
                                              Registry Domain ID:
                                              D_019A8809_C98587938A7F4FF19C0219B09A0B
                                              7BBC_00000170D67A460E-WORK
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2020-03-18T17:03:29Z
                                              Creation Date: 2020-03-14T00:38:22Z
                                              Registrar Registration Expiration Date: 2021-03-
                                              14T00:38:22Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: D5C8F0B56FF12
                                              Registrant Name: Whois Privacy Protection Service
                                              by onamae.com
                                              Registrant Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Registrant Street: 26-1 Sakuragaoka-cho
                                              Registrant Street: Cerulean Tower 11F
                                              Registrant City: Shibuya-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 150-8512
                                              Registrant Country: JP
                                              Registrant Phone: +81.354562560
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: proxy@whoisprotectservice.com
                                              Registry Admin ID: D5C8F30566AAB
                                              Admin Name: Whois Privacy Protection Service by
                                              onamae.com
                                              Admin Organization: Whois Privacy Protection
                                              Service by onamae.com
                                              Admin Street: 26-1 Sakuragaoka-cho

                                         24
    Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 33 of 68 PageID# 1477

                                                Admin Street: Cerulean Tower 11F
                                                Admin City: Shibuya-ku
                                                Admin State/Province: Tokyo
                                                Admin Postal Code: 150-8512
                                                Admin Country: JP
                                                Admin Phone: +81.354562560
                                                Admin Phone Ext:
                                                Admin Fax:
                                                Admin Fax Ext:
                                                Admin Email: proxy@whoisprotectservice.com
                                                Registry Tech ID: D5C8F52BC21F7
                                                Tech Name: Whois Privacy Protection Service by
                                                onamae.com
                                                Tech Organization: Whois Privacy Protection Service
                                                by onamae.com
                                                Tech Street: 26-1 Sakuragaoka-cho
                                                Tech Street: Cerulean Tower 11F
                                                Tech City: Shibuya-ku
                                                Tech State/Province: Tokyo
                                                Tech Postal Code: 150-8512
                                                Tech Country: JP
                                                Tech Phone: +81.354562560
                                                Tech Phone Ext:
                                                Tech Fax:
                                                Tech Fax Ext:
                                                Tech Email: proxy@whoisprotectservice.com
                                                Name Server: 01.dnsv.jp
                                                Name Server: 02.dnsv.jp
                                                Name Server: 03.dnsv.jp
                                                Name Server: 04.dnsv.jp
                                                DNSSEC: unsigned
                                                URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
                                                >>> Last update of WHOIS database: 2020-03-
                                                18T17:03:29Z <<<

                                                For more information on Whois status codes, please
                                                visit https://icann.org/epp


.CO DOMAINS

Registry
c/o
Neustar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166
United States

SMTPER.CO                                       Domain Name: smtper.co
                                                Registry Domain ID:
                                                D8ADD631BC23F44F08EE3FD1D2EA482CA-NSR
                                           25
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 34 of 68 PageID# 1478

                                            Registrar WHOIS Server:
                                            whois.publicdomainregistry.com
                                            Registrar URL: publicdomainregistry.com
                                            Updated Date: 2019-09-07T02:38:15Z
                                            Creation Date: 2019-09-02T02:38:10Z
                                            Registry Expiry Date: 2020-09-02T02:38:10Z
                                            Registrar: PDR Ltd. d/b/a
                                            PublicDomainRegistry.com
                                            Registrar IANA ID: 303
                                            Registrar Abuse Contact Email:
                                            Registrar Abuse Contact Phone: +1.2013775952
                                            Domain Status: clientTransferProhibited
                                            https://icann.org/epp#clientTransferProhibited
                                            Registry Registrant ID:
                                            Registrant Name:
                                            Registrant Organization: GDPR Masked
                                            Registrant Street:
                                            Registrant Street:
                                            Registrant Street:
                                            Registrant City:
                                            Registrant State/Province: GDPR Masked
                                            Registrant Postal Code:
                                            Registrant Country: US
                                            Registrant Phone:
                                            Registrant Phone Ext:
                                            Registrant Fax:
                                            Registrant Fax Ext:
                                            Registrant Email: Please query the RDDS service of
                                            the Registrar of Record identified in this output for
                                            information on how to contact the Registrant, Admin,
                                            or Tech contact of the queried domain name.
                                            Registry Admin ID:
                                            Admin Name:
                                            Admin Organization:
                                            Admin Street:
                                            Admin Street:
                                            Admin Street:
                                            Admin City:
                                            Admin State/Province:
                                            Admin Postal Code:
                                            Admin Country:
                                            Admin Phone:
                                            Admin Phone Ext:
                                            Admin Fax:
                                            Admin Fax Ext:
                                            Admin Email: Please query the RDDS service of the
                                            Registrar of Record identified in this output for
                                            information on how to contact the Registrant, Admin,
                                            or Tech contact of the queried domain name.
                                            Registry Tech ID:
                                            Tech Name:
                                       26
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 35 of 68 PageID# 1479

                                            Tech Organization:
                                            Tech Street:
                                            Tech Street:
                                            Tech Street:
                                            Tech City:
                                            Tech State/Province:
                                            Tech Postal Code:
                                            Tech Country:
                                            Tech Phone:
                                            Tech Phone Ext:
                                            Tech Fax:
                                            Tech Fax Ext:
                                            Tech Email: Please query the RDDS service of the
                                            Registrar of Record identified in this output for
                                            information on how to contact the Registrant, Admin,
                                            or Tech contact of the queried domain name.
                                            Name Server: ns33.cloudns.net
                                            Name Server: ns31.cloudns.net
                                            Name Server: ns32.cloudns.net
                                            Name Server: ns34.cloudns.net
                                            DNSSEC: unsigned
                                            URL of the ICANN Whois Inaccuracy Complaint
                                            Form: https://www.icann.org/wicf/
                                            >>> Last update of WHOIS database: 2020-07-
                                            13T02:09:03Z <<<




                                       27
       Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 36 of 68 PageID# 1480


III.     DOMAINS ALREADY ADDRESSED IN PRELIMINARY INJUNCTION


.ORG DOMAINS

Registry
Public Interest Registry (PIR)
1775 Wiehle Avenue
Suite 200
Reston Virginia 20190
United States

OFFICE356-US.ORG                                   Domain Name: OFFICE356-US.ORG
                                                   Registry Domain ID: D402200000005189950-LROR
                                                   Registrar WHOIS Server: whois.1api.net
                                                   Registrar URL: http://www.1api.net
                                                   Updated Date: 2019-02-15T01:32:18Z
                                                   Creation Date: 2018-02-14T08:17:06Z
                                                   Registry Expiry Date: 2020-02-14T08:17:06Z
                                                   Registrar Registration Expiration Date:
                                                   Registrar: 1API GmbH
                                                   Registrar IANA ID: 1387
                                                   Registrar Abuse Contact Email: abuse@1api.net
                                                   Registrar Abuse Contact Phone: +49.68416984200
                                                   Reseller:
                                                   Domain Status: clientTransferProhibited https://icann
                                                   .org/epp#clientTransferProhibited
                                                   Registrant Organization: MS
                                                   Registrant State/Province: 1
                                                   Registrant Country: US
                                                   Name Server: NS120.TRUEHOSTER.NET
                                                   Name Server: NS121.TRUEHOSTER.NET
                                                   DNSSEC: unsigned
                                                   URL of the ICANN Whois Inaccuracy Complaint For
                                                   m https://www.icann.org/wicf/)
                                                   >>> Last update of WHOIS database: 2019-12-
                                                   06T19:24:50Z <<<
SMTPER.ORG                                         Domain Name: SMTPER.ORG
                                                   Registry Domain ID: D402200000011172427-LROR
                                                   Registrar WHOIS Server: whois.publicdomainregistr
                                                   y.com
                                                   Registrar URL: http://www.publicdomainregistry.co
                                                   m
                                                   Updated Date: 2019-10-14T03:49:24Z
                                                   Creation Date: 2019-08-14T08:16:10Z
                                                   Registry Expiry Date: 2020-08-14T08:16:10Z
                                                   Registrar Registration Expiration Date:
                                                   Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                                   m
                                                   Registrar IANA ID: 303
                                                   Registrar Abuse Contact Email: abuse-
                                                   contact@publicdomainregistry.com
                                                   Registrar Abuse Contact Phone: +1.2013775952
                                                   Reseller:
                                                   Domain Status: clientTransferProhibited https://icann
                                                   .org/epp#clientTransferProhibited
                                                   Registrant Organization: GDPR Masked
                                              28
    Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 37 of 68 PageID# 1481
                                                Registrant State/Province: GDPR Masked
                                                Registrant Country: US
                                                Name Server: NS31.CLOUDNS.NET
                                                Name Server: NS32.CLOUDNS.NET
                                                Name Server: NS33.CLOUDNS.NET
                                                Name Server: NS34.CLOUDNS.NET
                                                DNSSEC: unsigned
                                                URL of the ICANN Whois Inaccuracy Complaint For
                                                m https://www.icann.org/wicf/


.BIZ DOMAINS

Registry
NeuStar, Inc.
21575 Ridgetop Circle
Sterling, VA 20166

SEOULHOBI.BIZ                                   Domain Name: seoulhobi.biz
                                                Registry Domain ID: D3ADAE10C8D8E44B883395
                                                82227EF9FDE-NSR
                                                Registrar WHOIS Server: whois.publicdomainregistr
                                                y.com
                                                Registrar URL: publicdomainregistry.com
                                                Updated Date: 2019-03-12T15:05:00Z
                                                Creation Date: 2019-02-24T17:44:17Z
                                                Registry Expiry Date: 2020-02-24T17:44:17Z
                                                Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                                m
                                                Registrar IANA ID: 303
                                                Registrar Abuse Contact Email: abuse-
                                                contact@publicdomainregistry.com
                                                Registrar Abuse Contact Phone: +1.2013775952
                                                Domain Status: clientTransferProhibited https://icann
                                                .org/epp#clientTransferProhibited
                                                Registrant Organization: N/A
                                                Registrant State/Province: Hikari
                                                Registrant Country: JP
                                                Registrant Email: Please query the RDDS service of t
                                                he Registrar of Record identified in this output for inf
                                                ormation on how to contact the Registrant, Admin, or
                                                 Tech contact of the queried domain name.
                                                DNSSEC: unsigned
                                                URL of the ICANN Whois Inaccuracy Complaint For
                                                m: https://www.icann.org/wicf/




.CASH DOMAINS

Registry

Binky Moon, LLC
Donuts Inc.
5808 Lake Washington Blvd NE, Suite 300
Kirkland, WA 98033

READER.CASH                                     Domain Name: reader.cash
                                           29
    Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 38 of 68 PageID# 1482
                                                Registry Domain ID: 380312f8fcc340edbc1803c144d
                                                5b363-DONUTS
                                                Registrar WHOIS Server: whois.PublicDomainRegist
                                                ry.com
                                                Registrar URL: http://www.PublicDomainRegistry.c
                                                om
                                                Updated Date: 2019-11-18T08:51:21Z
                                                Creation Date: 2019-11-01T08:32:05Z
                                                Registry Expiry Date: 2020-11-01T08:32:05Z
                                                Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                                m
                                                Registrar IANA ID: 303
                                                Registrar Abuse Contact Email: abuse-
                                                contact@publicdomainregistry.com
                                                Registrar Abuse Contact Phone: +91.2230797500
                                                Domain Status: clientTransferProhibited https://icann
                                                .org/epp#clientTransferProhibited
                                                Registry Registrant ID: REDACTED FOR PRIVAC
                                                Y
                                                Registrant Name: REDACTED FOR PRIVACY
                                                Registrant Organization: GDPR Masked
                                                Registrant Street: REDACTED FOR PRIVACY
                                                Registrant City: REDACTED FOR PRIVACY
                                                Registrant State/Province: GDPR Masked
                                                Registrant Postal Code: REDACTED FOR PRIVAC
                                                Y
                                                Registrant Country: US
                                                Registrant Phone: REDACTED FOR PRIVACY
                                                Registrant Phone Ext: REDACTED FOR PRIVACY
                                                Registrant Fax: REDACTED FOR PRIVACY
                                                Registrant Fax Ext: REDACTED FOR PRIVACY
                                                Registrant Email: Please query the RDDS service of t
                                                he Registrar of Record identified in this output for inf
                                                ormation on how to contact the Registrant, Admin, or
                                                 Tech contact of the queried domain name.
                                                DNSSEC: unsigned
                                                URL of the ICANN Whois Inaccuracy Complaint For
                                                m: https://www.icann.org/wicf/




.COM, .NET DOMAINS

Registry
VeriSign, Inc.
VeriSign Information Services, Inc.
12061 Bluemont Way
Reston Virginia 20190
United States

HOTRNALL.COM                                    Domain Name: hotrnall.com
                                                Registry Domain ID: 2346795666_DOMAIN_COM-
                                                VRSN
                                                Registrar WHOIS Server: whois.discount-
                                                domain.com
                                                Registrar URL: http://www.onamae.com
                                                Updated Date: 2019-08-30T17:31:18Z
                                           30
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 39 of 68 PageID# 1483
                                            Creation Date: 2018-12-26T00:34:31Z
                                            Registrar Registration Expiration Date: 2019-12-
                                            26T00:34:31Z
                                            Registrar: GMO INTERNET, INC.
                                            Registrar IANA ID: 49
                                            Registrar Abuse Contact Email: abuse@gmo.jp
                                            Registrar Abuse Contact Phone: +81.337709199
                                            Domain Status: ok https://icann.org/epp#ok
                                            Registry Registrant ID: Not Available From Registry
                                            Registrant Name: Kurokawa Tomoko
                                            Registrant Organization: Personal
                                            Registrant Street: 5-3-6 Akasaka
                                            Registrant City: Minato-ku
                                            Registrant State/Province: Tokyo
                                            Registrant Postal Code: 106-8006
                                            Registrant Country: JP
                                            Registrant Phone: +81.355713191
                                            Registrant Phone Ext:
                                            Registrant Fax: +81.355712051
                                            Registrant Fax Ext:
                                            Registrant Email: tang_guanghui@hotmail.com
                                            Registry Admin ID: Not Available From Registry
                                            Admin Name: Kurokawa Tomoko
                                            Admin Organization: Personal
                                            Admin Street: 5-3-6 Akasaka
                                            Admin City: Minato-ku
                                            Admin State/Province: Tokyo
                                            Admin Postal Code: 106-8006
                                            Admin Country: JP
                                            Admin Phone: +81.355713191
                                            Admin Phone Ext:
                                            Admin Fax: +81.355712051
                                            Admin Fax Ext:
                                            Admin Email: tang_guanghui@hotmail.com
                                            Registry Tech ID: Not Available From Registry
                                            Tech Name: Kurokawa Tomoko
                                            Tech Organization: Personal
                                            Tech Street: 5-3-6 Akasaka
                                            Tech City: Minato-ku
                                            Tech State/Province: Tokyo
                                            Tech Postal Code: 106-8006
                                            Tech Country: JP
                                            Tech Phone: +81.355713191
                                            Tech Phone Ext:
                                            Tech Fax: +81.355712051
                                            Tech Fax Ext:
                                            Tech Email: tang_guanghui@hotmail.com
                                            Name Server: ns4.value-domain.com
                                            Name Server: ns5.value-domain.com
                                            DNSSEC: unsigned
                                            URL of the ICANN WHOIS Data Problem Reporting
                                            System: http://wdprs.internic.net/
                                            >>> Last update of WHOIS database: 2019-08-
                                            30T17:31:18Z <<< Domain Name: hotrnall.com
                                            Registry Domain ID: 2346795666_DOMAIN_COM-
                                            VRSN
                                            Registrar WHOIS Server: whois.discount-
                                            domain.com
                                            Registrar URL: http://www.onamae.com
                                       31
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 40 of 68 PageID# 1484
                                               Updated Date: 2019-08-30T17:31:18Z
                                               Creation Date: 2018-12-26T00:34:31Z
                                               Registrar Registration Expiration Date: 2019-12-
                                               26T00:34:31Z
                                               Registrar: GMO INTERNET, INC.
                                               Registrar IANA ID: 49
                                               Registrar Abuse Contact Email: abuse@gmo.jp
                                               Registrar Abuse Contact Phone: +81.337709199
                                               Domain Status: ok https://icann.org/epp#ok
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: Kurokawa Tomoko
                                               Registrant Organization: Personal
                                               Registrant Street: 5-3-6 Akasaka
                                               Registrant City: Minato-ku
                                               Registrant State/Province: Tokyo
                                               Registrant Postal Code: 106-8006
                                               Registrant Country: JP
                                               Registrant Phone: +81.355713191
                                               Registrant Phone Ext:
                                               Registrant Fax: +81.355712051
                                               Registrant Fax Ext:
                                               Registrant Email: tang_guanghui@hotmail.com
                                               Registry Admin ID: Not Available From Registry
                                               Admin Name: Kurokawa Tomoko
                                               Admin Organization: Personal
                                               Admin Street: 5-3-6 Akasaka
                                               Admin City: Minato-ku
                                               Admin State/Province: Tokyo
                                               Admin Postal Code: 106-8006
                                               Admin Country: JP
                                               Admin Phone: +81.355713191
                                               Admin Phone Ext:
                                               Admin Fax: +81.355712051
                                               Admin Fax Ext:
                                               Admin Email: tang_guanghui@hotmail.com
                                               Registry Tech ID: Not Available From Registry
                                               Tech Name: Kurokawa Tomoko
                                               Tech Organization: Personal
                                               Tech Street: 5-3-6 Akasaka
                                               Tech City: Minato-ku
                                               Tech State/Province: Tokyo
                                               Tech Postal Code: 106-8006
                                               Tech Country: JP
                                               Tech Phone: +81.355713191
                                               Tech Phone Ext:
                                               Tech Fax: +81.355712051
                                               Tech Fax Ext:
                                               Tech Email: tang_guanghui@hotmail.com
                                               Name Server: ns4.value-domain.com
                                               Name Server: ns5.value-domain.com
                                               DNSSEC: unsigned
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
SEC-LIVE.COM                                   Domain Name: sec-live.com
                                               Registry Domain ID: 2345629507_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.discount-
                                               domain.com
                                               Registrar URL: http://www.onamae.com
                                          32
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 41 of 68 PageID# 1485
                                               Updated Date: 2019-08-30T17:16:09Z
                                               Creation Date: 2018-12-22T08:47:19Z
                                               Registrar Registration Expiration Date: 2019-12-
                                               22T08:47:19Z
                                               Registrar: GMO INTERNET, INC.
                                               Registrar IANA ID: 49
                                               Registrar Abuse Contact Email: abuse@gmo.jp
                                               Registrar Abuse Contact Phone: +81.337709199
                                               Domain Status: ok https://icann.org/epp#ok
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: Kurokawa Tomoko
                                               Registrant Organization: Personal
                                               Registrant Street: 5-3-6 Akasaka
                                               Registrant City: Minato-ku
                                               Registrant State/Province: Tokyo
                                               Registrant Postal Code: 106-8006
                                               Registrant Country: JP
                                               Registrant Phone: +81.355713191
                                               Registrant Phone Ext:
                                               Registrant Fax: +81.355712051
                                               Registrant Fax Ext:
                                               Registrant Email: tang_guanghui@hotmail.com
                                               Registry Admin ID: Not Available From Registry
                                               Admin Name: Kurokawa Tomoko
                                               Admin Organization: Personal
                                               Admin Street: 5-3-6 Akasaka
                                               Admin City: Minato-ku
                                               Admin State/Province: Tokyo
                                               Admin Postal Code: 106-8006
                                               Admin Country: JP
                                               Admin Phone: +81.355713191
                                               Admin Phone Ext:
                                               Admin Fax: +81.355712051
                                               Admin Fax Ext:
                                               Admin Email: tang_guanghui@hotmail.com
                                               Registry Tech ID: Not Available From Registry
                                               Tech Name: Kurokawa Tomoko
                                               Tech Organization: Personal
                                               Tech Street: 5-3-6 Akasaka
                                               Tech City: Minato-ku
                                               Tech State/Province: Tokyo
                                               Tech Postal Code: 106-8006
                                               Tech Country: JP
                                               Tech Phone: +81.355713191
                                               Tech Phone Ext:
                                               Tech Fax: +81.355712051
                                               Tech Fax Ext:
                                               Tech Email: tang_guanghui@hotmail.com
                                               Name Server: ns4.value-domain.com
                                               Name Server: ns5.value-domain.com
                                               DNSSEC: unsigned
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
RNAII.COM                                      Domain Name: RNAII.COM
                                               Registry Domain ID: 2395465199_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                          33
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 42 of 68 PageID# 1486
                                              Updated Date: 2019-07-27T02:16:51Z
                                              Creation Date: 2019-05-27T02:59:08Z
                                              Registrar Registration Expiration Date: 2020-05-
                                              27T02:59:08Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: DongIl Song
                                              Registrant Organization: MobileProtect
                                              Registrant Street: 25 Seonhwa-ro 20-gil Jillyang-
                                              eup
                                              Registrant City: Gyeongsan-si
                                              Registrant State/Province: Gyeongsangbuk-do
                                              Registrant Postal Code: 38492
                                              Registrant Country: KR
                                              Registrant Phone: +82.01033988890
                                              Registrant Email: bitcoin024@hanmail.net
                                              Registry Admin ID: Not Available From Registry
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
RNAILM.COM                                    Domain Name: RNAILM.COM
                                              Registry Domain ID: 2358789139_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-04-09T02:17:00Z
                                              Creation Date: 2019-02-07T06:31:49Z
                                              Registrar Registration Expiration Date: 2020-02-
                                              07T06:31:49Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Annie Cho
                                              Registrant Organization: CoinWallet
                                              Registrant Street: 13535 UNION VILLAGE CIR
                                              Registrant City: Clifton
                                              Registrant State/Province: Virginia
                                              Registrant Postal Code: 20124
                                              Registrant Country: US
                                              Registrant Phone: +1.8055678218
                                              Registrant Email: bitcoin025@hanmail.net
                                              Registry Admin ID: Not Available From Registry
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
                                         34
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 43 of 68 PageID# 1487
SECRITYPROCESSING.COM                          Domain Name: SECRITYPROCESSING.COM
                                               Registry Domain ID: 2371156493_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-05-20T02:18:04Z
                                               Creation Date: 2019-03-20T07:29:16Z
                                               Registrar Registration Expiration Date: 2020-03-
                                               20T07:29:16Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
SECURITEDMODE.COM                              Domain Name: SECURITEDMODE.COM
                                               Registry Domain ID: 2371156536_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-05-20T02:18:05Z
                                               Creation Date: 2019-03-20T07:29:59Z
                                               Registrar Registration Expiration Date: 2020-03-
                                               20T07:29:59Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                          35
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 44 of 68 PageID# 1488
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
SECURYTINGMAIL.COM                             Domain Name: SECURYTINGMAIL.COM
                                               Registry Domain ID: 2371156527_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-05-20T02:18:02Z
                                               Creation Date: 2019-03-20T07:29:50Z
                                               Registrar Registration Expiration Date: 2020-03-
                                               20T07:29:50Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
SET-LOGIN.COM                                  Domain Name: set-login.com
                                               Registry Domain ID: 2360933211_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.discount-
                                               domain.com
                                               Registrar URL: http://www.onamae.com
                                               Updated Date: 2019-08-30T17:25:43Z
                                               Creation Date: 2019-02-15T07:54:55Z
                                               Registrar Registration Expiration Date: 2020-02-
                                               15T07:54:57Z
                                               Registrar: GMO INTERNET, INC.
                                               Registrar IANA ID: 49
                                               Registrar Abuse Contact Email: abuse@gmo.jp
                                          36
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 45 of 68 PageID# 1489
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: naoki yamada
                                              Registrant Organization: Personal
                                              Registrant Street: 4-32 Nishirokugo
                                              Registrant City: Ota-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 144-0056
                                              Registrant Country: JP
                                              Registrant Phone: +81.337396567
                                              Registrant Email: satoshiman0088@gmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
USRCHECKING.COM                               Domain Name: USRCHECKING.COM
                                              Registry Domain ID: 2371156468_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:18:06Z
                                              Creation Date: 2019-03-20T07:29:07Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              20T07:29:07Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
PW-CHANGE.COM                                 Domain Name: PW-CHANGE.COM
                                              Registry Domain ID: 2371470962_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:25:23Z
                                              Creation Date: 2019-03-21T02:09:48Z
                                              Registrar Registration Expiration Date: 2020-03-
                                         37
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 46 of 68 PageID# 1490
                                              21T02:09:48Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: ALEXEY IGORIEVICH PECHEN
                                              OV
                                              Registrant Organization:
                                              Registrant Street: Moscow Region, Solnechnogorsk-
                                              30, ul. Tsentralnaya 28
                                              Registrant City: Moscow
                                              Registrant State/Province: Moscow
                                              Registrant Postal Code: 141530
                                              Registrant Country: RU
                                              Registrant Phone: +7.9773177182
                                              Registrant Email: noreplygooqlesender@gmail.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
APP-WALLET.COM                                Domain Name: APP-WALLET.COM
                                              Registry Domain ID: 2335434562_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-11-22T08:44:07Z
                                              Creation Date: 2018-11-22T07:26:56Z
                                              Registrar Registration Expiration Date: 2019-11-
                                              22T07:26:56Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Annie Cho
                                              Registrant Organization: CoinWallet
                                              Registrant Street: 13535 UNION VILLAGE CIR
                                              Registrant City: Clifton
                                              Registrant State/Province: Virginia
                                              Registrant Postal Code: 20124
                                              Registrant Country: US
                                              Registrant Phone: +1.8055678218
                                              Registrant Email: bitcoin025@hanmail.net
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
BIGWNET.COM                                   Domain Name: bigwnet.com
                                              Registry Domain ID: 2351682947_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.discount-
                                         38
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 47 of 68 PageID# 1491
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2019-08-30T17:31:28Z
                                              Creation Date: 2019-01-12T02:32:17Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              12T02:32:16Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Yoichi Shimada
                                              Registrant Organization: Personal
                                              Registrant Street: 1-1301 Saburomaru
                                              Registrant City: Fukui-shi
                                              Registrant State/Province: Fukui
                                              Registrant Postal Code: 910-0033
                                              Registrant Country: JP
                                              Registrant Phone: +81.776281905
                                              Registrant Email: pigcoin2020@hotmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
BITWOLL.COM                                   Domain Name: BITWOLL.COM
                                              Registry Domain ID: 2440667088_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-10-06T02:18:08Z
                                              Creation Date: 2019-10-06T02:18:07Z
                                              Registrar Registration Expiration Date: 2020-10-
                                              06T02:18:07Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
                                         39
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 48 of 68 PageID# 1492
CEXROUT.COM                                   Domain Name: CEXROUT.COM
                                              Registry Domain ID: 2350055800_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-03-08T02:17:28Z
                                              Creation Date: 2019-01-06T08:41:05Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              06T08:41:05Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              Registry Admin ID: Not Available From Registry
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
CHANGE-PW.COM                                 Domain Name: CHANGE-PW.COM
                                              Registry Domain ID: 2368816873_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-13T02:18:00Z
                                              Creation Date: 2019-03-13T02:19:22Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              13T02:19:22Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Seung Hak Hyun
                                              Registrant Organization:
                                              Registrant Street: 30, Mokdongjungangbon-ro 13-
                                              gil, Yangcheon-gu, Seoul
                                              Registrant City: Seoul-si
                                              Registrant State/Province: Seoul
                                              Registrant Postal Code: 07954
                                              Registrant Country: KR
                                              Registrant Phone: +82.1034070909
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                         40
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 49 of 68 PageID# 1493
                                              Registrant Fax Ext:
                                              Registrant Email: rninchurl@daum.net
                                              Registry Admin ID: Not Available From Registry
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
CHECKPROFIE.COM                               Domain Name: CHECKPROFIE.COM
                                              Registry Domain ID: 2371156560_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:18:06Z
                                              Creation Date: 2019-03-20T07:30:13Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              20T07:30:13Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              Registry Admin ID: Not Available From Registry
                                              Admin Name: GDPR Masked
                                              Admin Organization: GDPR Masked
                                              Admin Street: GDPR Masked GDPR Masked GDPR
                                              Masked
                                              Admin City: GDPR Masked
                                              Admin State/Province: Sofia
                                              Admin Postal Code: GDPR Masked
                                              Admin Country: BG
                                              Admin Phone: +GDPR Masked.GDPR Masked
                                              Admin Phone Ext:
                                              Admin Fax: +GDPR Masked.GDPR Masked
                                              Admin Fax Ext:
                                              Admin Email: gdpr-masking@gdpr-masked.com
                                              Registry Tech ID: Not Available From Registry
                                              Tech Name: GDPR Masked
                                              Tech Organization: GDPR Masked
                                              Tech Street: GDPR Masked GDPR Masked GDPR M
                                              asked
                                              Tech City: GDPR Masked
                                              Tech State/Province: Sofia
                                              Tech Postal Code: GDPR Masked
                                              Tech Country: BG
                                              Tech Phone: +GDPR Masked.GDPR Masked
                                              Tech Phone Ext:
                                         41
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 50 of 68 PageID# 1494
                                              Tech Fax: +GDPR Masked.GDPR Masked
                                              Tech Fax Ext:
                                              Tech Email: gdpr-masking@gdpr-masked.com
                                              Name Server: ns31.cloudns.net
                                              Name Server: ns32.cloudns.net
                                              Name Server: ns33.cloudns.net
                                              Name Server: ns34.cloudns.net
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
CLOUDWEBAPPSERVICE.COM                        Domain Name: CLOUDWEBAPPSERVICE.COM
                                              Registry Domain ID: 2351156215_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-03-12T02:16:46Z
                                              Creation Date: 2019-01-10T06:59:07Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              10T06:59:07Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: aji 917
                                              Registrant Organization:
                                              Registrant Street: seoul
                                              Registrant City: seoul
                                              Registrant State/Province: seoul
                                              Registrant Postal Code: 01111
                                              Registrant Country: KR
                                              Registrant Phone: +82.37282156170
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: tiger199392@daum.net
                                              Registry Admin ID: Not Available From Registry
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
CTQUAST.COM                                   Domain Name: CTQUAST.COM
                                              Registry Domain ID: 2388608965_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-07-08T02:19:55Z
                                              Creation Date: 2019-05-08T10:55:05Z
                                              Registrar Registration Expiration Date: 2020-05-
                                              08T10:55:05Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                         42
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 51 of 68 PageID# 1495
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
DATAVIEWERING.COM                             Domain Name: DATAVIEWERING.COM
                                              Registry Domain ID: 2366296798_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-05T02:18:29Z
                                              Creation Date: 2019-03-05T09:48:29Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              05T09:48:29Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              Registry Admin ID: Not Available From Registry
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
DAY-POST.COM                                  Domain Name: DAY-POST.COM
                                              Registry Domain ID: 2355017915_DOMAIN_COM-
                                              VRSN
                                         43
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 52 of 68 PageID# 1496
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-03-25T02:24:36Z
                                               Creation Date: 2019-01-24T01:45:15Z
                                               Registrar Registration Expiration Date: 2020-01-
                                               24T01:45:15Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               Registry Admin ID: Not Available From Registry
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
DIALY-POST.COM                                 Domain Name: DIALY-POST.COM
                                               Registry Domain ID: 2355039478_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-03-26T02:16:33Z
                                               Creation Date: 2019-01-24T06:13:15Z
                                               Registrar Registration Expiration Date: 2020-01-
                                               24T06:13:15Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                          44
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 53 of 68 PageID# 1497
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              Registry Admin ID: Not Available From Registry
                                              Admin Name: GDPR Masked
                                              Admin Organization: GDPR Masked
                                              Admin Street: GDPR Masked GDPR Masked GDPR
                                              Masked
                                              Admin City: GDPR Masked
                                              Admin State/Province: Sofia
                                              Admin Postal Code: GDPR Masked
                                              Admin Country: BG
                                              Admin Phone: +GDPR Masked.GDPR Masked
                                              Admin Phone Ext:
                                              Admin Fax: +GDPR Masked.GDPR Masked
                                              Admin Fax Ext:
                                              Admin Email: gdpr-masking@gdpr-masked.com
                                              Registry Tech ID: Not Available From Registry
                                              Tech Name: GDPR Masked
                                              Tech Organization: GDPR Masked
                                              Tech Street: GDPR Masked GDPR Masked GDPR M
                                              asked
                                              Tech City: GDPR Masked
                                              Tech State/Province: Sofia
                                              Tech Postal Code: GDPR Masked
                                              Tech Country: BG
                                              Tech Phone: +GDPR Masked.GDPR Masked
                                              Tech Phone Ext:
                                              Tech Fax: +GDPR Masked.GDPR Masked
                                              Tech Fax Ext:
                                              Tech Email: gdpr-masking@gdpr-masked.com
                                              Name Server: ns31.cloudns.net
                                              Name Server: ns32.cloudns.net
                                              Name Server: ns33.cloudns.net
                                              Name Server: ns34.cloudns.net
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
                                              >>> Last update of WHOIS database: 2019-12-
                                              06T19:40:39Z <<<
DOCUMENTVIEWINGCOM.COM                        Domain Name: DOCUMENTVIEWINGCOM.COM
                                              Registry Domain ID: 2371156518_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:18:04Z
                                              Creation Date: 2019-03-20T07:29:34Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              20T07:29:34Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                         45
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 54 of 68 PageID# 1498
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              Registry Admin ID: Not Available From Registry
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
DOVVN-MAIL.COM                                Domain Name: dovvn-mail.com
                                              Registry Domain ID: 2351678418_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2019-04-26T14:07:21Z
                                              Creation Date: 2019-01-12T01:08:20Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              12T01:08:19Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Yoichi Shimada
                                              Registrant Organization: Personal
                                              Registrant Street: 1-1301 Saburomaru
                                              Registrant City: Fukui-shi
                                              Registrant State/Province: Fukui
                                              Registrant Postal Code: 910-0033
                                              Registrant Country: JP
                                              Registrant Phone: +81.776281905
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: pigcoin2020@hotmail.com
                                              Registry Admin ID: Not Available From Registry
                                              Name Server: ns4.value-domain.com
                                              Name Server: ns5.value-domain.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
DOWN-ERROR.COM                                Domain Name: DOWN-ERROR.COM
                                              Registry Domain ID: 2364422957_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                         46
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 55 of 68 PageID# 1499
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-04-28T02:17:57Z
                                              Creation Date: 2019-02-27T02:08:59Z
                                              Registrar Registration Expiration Date: 2020-02-
                                              27T02:08:59Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Seung Hak Hyun
                                              Registrant Organization:
                                              Registrant Street: 30, Mokdongjungangbon-ro 13-
                                              gil, Yangcheon-gu, Seoul
                                              Registrant City: Seoul-si
                                              Registrant State/Province: Seoul
                                              Registrant Postal Code: 07954
                                              Registrant Country: KR
                                              Registrant Phone: +82.1034070909
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: rninchurl@daum.net
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
DRIVECHECKINGCOM.COM                          Domain Name: DRIVECHECKINGCOM.COM
                                              Registry Domain ID: 2371156505_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:18:04Z
                                              Creation Date: 2019-03-20T07:29:25Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              20T07:29:25Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                         47
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 56 of 68 PageID# 1500
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
ENCODINGMAIL.COM                              Domain Name: ENCODINGMAIL.COM
                                              Registry Domain ID: 2371156520_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-05-20T02:18:04Z
                                              Creation Date: 2019-03-20T07:29:42Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              20T07:29:42Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
FILES-DOWNLOAD.NET                            Domain Name: FILES-DOWNLOAD.NET
                                              Registry Domain ID: 2333962375_DOMAIN_NET-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-11-18T12:18:49Z
                                              Creation Date: 2018-11-18T11:35:37Z
                                              Registrar Registration Expiration Date: 2019-11-
                                              18T11:35:37Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Domain Status: clientUpdateProhibited https://icann.
                                              org/epp#clientUpdateProhibited
                                              Domain Status: clientDeleteProhibited https://icann.o
                                         48
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 57 of 68 PageID# 1501
                                               rg/epp#clientDeleteProhibited
                                               Domain Status: clientHold https://icann.org/epp#clie
                                               ntHold
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: Seung Hak Hyun
                                               Registrant Organization:
                                               Registrant Street: 30, Mokdongjungangbon-ro 13-
                                               gil, Yangcheon-gu, Seoul
                                               Registrant City: Seoul-si
                                               Registrant State/Province: Seoul
                                               Registrant Postal Code: 07954
                                               Registrant Country: KR
                                               Registrant Phone: +82.1034070909
                                               Registrant Phone Ext:
                                               Registrant Fax:
                                               Registrant Fax Ext:
                                               Registrant Email: rninchurl@daum.net
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
FILINVESTMENT.COM                              Domain Name: FILINVESTMENT.COM
                                               Registry Domain ID: 2407516177_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-08-29T02:16:03Z
                                               Creation Date: 2019-06-29T08:08:05Z
                                               Registrar Registration Expiration Date: 2020-06-
                                               29T08:08:05Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
FIXCOOL.NET                                    Domain Name: FIXCOOL.NET
                                          49
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 58 of 68 PageID# 1502
                                              Registry Domain ID: 2355017889_DOMAIN_NET-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-03-25T02:24:36Z
                                              Creation Date: 2019-01-24T01:45:06Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              24T01:45:06Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
FOLDERSHAREING.COM                            Domain Name: FOLDERSHAREING.COM
                                              Registry Domain ID: 2364425141_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-04-29T02:17:29Z
                                              Creation Date: 2019-02-27T02:32:05Z
                                              Registrar Registration Expiration Date: 2020-02-
                                              27T02:32:05Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                         50
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 59 of 68 PageID# 1503
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
GOLANGAPIS.COM                                 Domain Name: GOLANGAPIS.COM
                                               Registry Domain ID: 2424454473_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-10-18T02:16:44Z
                                               Creation Date: 2019-08-18T13:41:05Z
                                               Registrar Registration Expiration Date: 2020-08-
                                               18T13:41:05Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
HANRNAII.NET                                   Domain Name: HANRNAII.NET
                                               Registry Domain ID: 2398449268_DOMAIN_NET-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-08-04T02:16:00Z
                                               Creation Date: 2019-06-04T07:06:01Z
                                               Registrar Registration Expiration Date: 2020-06-
                                               04T07:06:01Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                          51
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 60 of 68 PageID# 1504
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: DongIl Song
                                               Registrant Organization: MobileProtect
                                               Registrant Street: 25 Seonhwa-ro 20-gil Jillyang-
                                               eup
                                               Registrant City: Gyeongsan-si
                                               Registrant State/Province: Gyeongsangbuk-do
                                               Registrant Postal Code: 38492
                                               Registrant Country: KR
                                               Registrant Phone: +82.01033988890
                                               Registrant Phone Ext:
                                               Registrant Fax:
                                               Registrant Fax Ext:
                                               Registrant Email: bitcoin024@hanmail.net
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
LH-LOGINS.COM                                  Domain Name: lh-logins.com
                                               Registry Domain ID: 2373974648_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.discount-
                                               domain.com
                                               Registrar URL: http://www.onamae.com
                                               Updated Date: 2019-08-30T21:03:43Z
                                               Creation Date: 2019-03-28T02:44:57Z
                                               Registrar Registration Expiration Date: 2020-03-
                                               28T02:44:59Z
                                               Registrar: GMO INTERNET, INC.
                                               Registrar IANA ID: 49
                                               Registrar Abuse Contact Email: abuse@gmo.jp
                                               Registrar Abuse Contact Phone: +81.337709199
                                               Domain Status: ok https://icann.org/epp#ok
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: seiji yoshida
                                               Registrant Organization: Personal
                                               Registrant Street: 4-19-13 Honcho
                                               Registrant City: Koganei-shi
                                               Registrant State/Province: Tokyo
                                               Registrant Postal Code: 184-0004
                                               Registrant Country: JP
                                               Registrant Phone: +81.423836587
                                               Registrant Phone Ext:
                                               Registrant Fax:
                                               Registrant Fax Ext:
                                               Registrant Email: infornail.noreply@gmail.com
                                               DNSSEC: unsigned
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
LOGIN-USE.COM                                  Domain Name: login-use.com
                                               Registry Domain ID: 2360933302_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.discount-
                                               domain.com
                                               Registrar URL: http://www.onamae.com
                                               Updated Date: 2019-08-30T17:27:19Z
                                          52
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 61 of 68 PageID# 1505
                                              Creation Date: 2019-02-15T07:55:51Z
                                              Registrar Registration Expiration Date: 2020-02-
                                              15T07:55:50Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: naoki yamada
                                              Registrant Organization: Personal
                                              Registrant Street: 4-32 Nishirokugo
                                              Registrant City: Ota-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 144-0056
                                              Registrant Country: JP
                                              Registrant Phone: +81.337396567
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: satoshiman0088@gmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
MAIL-DOWN.COM                                 Domain Name: mail-down.com
                                              Registry Domain ID: 2372526472_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2019-08-30T20:07:38Z
                                              Creation Date: 2019-03-24T08:07:25Z
                                              Registrar Registration Expiration Date: 2020-03-
                                              24T08:07:25Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Hideo Suzuki
                                              Registrant Organization: Personal
                                              Registrant Street: 2-1-1 Kasumigaseki
                                              Registrant City: Chiyoda-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 100-8919
                                              Registrant Country: JP
                                              Registrant Phone: +81.583291212
                                              Registrant Fax: +81.583291212
                                              Registrant Email: jiahuzong@hotmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
MATMIHO.COM                                   Domain Name: matmiho.com
                                              Registry Domain ID: 2351675618_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                         53
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 62 of 68 PageID# 1506
                                              Updated Date: 2019-08-30T17:11:46Z
                                              Creation Date: 2019-01-12T00:15:13Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              12T00:15:13Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Yoichi Shimada
                                              Registrant Organization: Personal
                                              Registrant Street: 1-1301 Saburomaru
                                              Registrant City: Fukui-shi
                                              Registrant State/Province: Fukui
                                              Registrant Postal Code: 910-0033
                                              Registrant Country: JP
                                              Registrant Phone: +81.776281905
                                              Registrant Email: pigcoin2020@hotmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
MIHOMAT.COM                                   Domain Name: mihomat.com
                                              Registry Domain ID: 2351696124_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.discount-
                                              domain.com
                                              Registrar URL: http://www.onamae.com
                                              Updated Date: 2019-08-30T20:11:18Z
                                              Creation Date: 2019-01-12T06:21:43Z
                                              Registrar Registration Expiration Date: 2020-01-
                                              12T06:21:43Z
                                              Registrar: GMO INTERNET, INC.
                                              Registrar IANA ID: 49
                                              Registrar Abuse Contact Email: abuse@gmo.jp
                                              Registrar Abuse Contact Phone: +81.337709199
                                              Domain Status: ok https://icann.org/epp#ok
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: Humitakai Miyazaki
                                              Registrant Organization: Personal
                                              Registrant Street: 1-29 Nakaikegami
                                              Registrant City: Ota-ku
                                              Registrant State/Province: Tokyo
                                              Registrant Postal Code: 146-0081
                                              Registrant Country: JP
                                              Registrant Phone: +81.337532788
                                              Registrant Phone Ext:
                                              Registrant Fax:
                                              Registrant Fax Ext:
                                              Registrant Email: wusongha03@gmail.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
NATWPERSONAL-ONLINE.COM                       Domain name: natwpersonal-online.com
                                              Registry Domain ID: 2339142224_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.namecheap.com
                                              Registrar URL: http://www.namecheap.com
                                              Updated Date: 2018-12-02T16:45:07.00Z
                                         54
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 63 of 68 PageID# 1507
                                              Creation Date: 2018-12-02T16:45:07.00Z
                                              Registrar Registration Expiration Date: 2019-12-
                                              02T16:45:07.00Z
                                              Registrar: NAMECHEAP INC
                                              Registrar IANA ID: 1068
                                              Registrar Abuse Contact Email: abuse@namecheap.c
                                              om
                                              Registrar Abuse Contact Phone: +1.6613102107
                                              Reseller: NAMECHEAP INC
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID:
                                              Registrant Name: WhoisGuard Protected
                                              Registrant Organization: WhoisGuard, Inc.
                                              Registrant Street: P.O. Box 0823-03411
                                              Registrant City: Panama
                                              Registrant State/Province: Panama
                                              Registrant Postal Code:
                                              Registrant Country: PA
                                              Registrant Phone: +507.8365503
                                              Registrant Phone Ext:
                                              Registrant Fax: +51.17057182
                                              Registrant Fax Ext:
                                              Registrant Email: 23f30d8e5ab4439fb15be24a7de1ff
                                              b8.protect@whoisguard.com
                                              DNSSEC: unsigned
                                              URL of the ICANN WHOIS Data Problem Reporting
                                               System: http://wdprs.internic.net/
NIDLOGIN.COM                                  Domain Name: NIDLOGIN.COM
                                              Registry Domain ID: 2383779690_DOMAIN_COM-
                                              VRSN
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: www.publicdomainregistry.com
                                              Updated Date: 2019-06-24T02:17:19Z
                                              Creation Date: 2019-04-24T08:00:08Z
                                              Registrar Registration Expiration Date: 2020-04-
                                              24T08:00:08Z
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Registry Registrant ID: Not Available From Registry
                                              Registrant Name: GDPR Masked
                                              Registrant Organization: GDPR Masked
                                              Registrant Street: GDPR Masked GDPR Masked GD
                                              PR Masked
                                              Registrant City: GDPR Masked
                                              Registrant State/Province: Sofia
                                              Registrant Postal Code: GDPR Masked
                                              Registrant Country: BG
                                              Registrant Phone: +GDPR Masked.GDPR Masked
                                              Registrant Phone Ext:
                                              Registrant Fax: +GDPR Masked.GDPR Masked
                                              Registrant Fax Ext:
                                              Registrant Email: gdpr-masking@gdpr-masked.com
                                              DNSSEC: Unsigned
                                              Registrar Abuse Contact Email: abuse-
                                         55
   Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 64 of 68 PageID# 1508
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
NID-LOGIN.COM                                  Domain Name: NID-LOGIN.COM
                                               Registry Domain ID: 2425705667_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-10-21T02:19:07Z
                                               Creation Date: 2019-08-22T01:51:04Z
                                               Registrar Registration Expiration Date: 2020-08-
                                               22T01:51:04Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                               PR Masked
                                               Registrant City: GDPR Masked
                                               Registrant State/Province: Sofia
                                               Registrant Postal Code: GDPR Masked
                                               Registrant Country: BG
                                               Registrant Phone: +GDPR Masked.GDPR Masked
                                               Registrant Phone Ext:
                                               Registrant Fax: +GDPR Masked.GDPR Masked
                                               Registrant Fax Ext:
                                               Registrant Email: gdpr-masking@gdpr-masked.com
                                               Registry Admin ID: Not Available From Registry
                                               DNSSEC: Unsigned
                                               Registrar Abuse Contact Email: abuse-
                                               contact@publicdomainregistry.com
                                               Registrar Abuse Contact Phone: +1.2013775952
                                               URL of the ICANN WHOIS Data Problem Reporting
                                                System: http://wdprs.internic.net/
NIDLOGON.COM                                   Domain Name: NIDLOGON.COM
                                               Registry Domain ID: 2408923714_DOMAIN_COM-
                                               VRSN
                                               Registrar WHOIS Server: whois.publicdomainregistr
                                               y.com
                                               Registrar URL: www.publicdomainregistry.com
                                               Updated Date: 2019-09-01T02:18:08Z
                                               Creation Date: 2019-07-03T00:55:07Z
                                               Registrar Registration Expiration Date: 2020-07-
                                               03T00:55:07Z
                                               Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                               m
                                               Registrar IANA ID: 303
                                               Domain Status: clientTransferProhibited https://icann
                                               .org/epp#clientTransferProhibited
                                               Registry Registrant ID: Not Available From Registry
                                               Registrant Name: GDPR Masked
                                               Registrant Organization: GDPR Masked
                                               Registrant Street: GDPR Masked GDPR Masked GD
                                          56
    Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 65 of 68 PageID# 1509
                                                PR Masked
                                                Registrant City: GDPR Masked
                                                Registrant State/Province: Sofia
                                                Registrant Postal Code: GDPR Masked
                                                Registrant Country: BG
                                                Registrant Phone: +GDPR Masked.GDPR Masked
                                                Registrant Phone Ext:
                                                Registrant Fax: +GDPR Masked.GDPR Masked
                                                Registrant Fax Ext:
                                                Registrant Email: gdpr-masking@gdpr-masked.com
                                                DNSSEC: Unsigned
                                                Registrar Abuse Contact Email: abuse-
                                                contact@publicdomainregistry.com
                                                Registrar Abuse Contact Phone: +1.2013775952
                                                URL of the ICANN WHOIS Data Problem Reporting
                                                 System: http://wdprs.internic.net/
DROG-SERVICE.COM                                Domain Name: drog-service.com
                                                Registry Domain ID: 2354166742_DOMAIN_COM-
                                                VRSN
                                                Registrar WHOIS Server: whois.discount-
                                                domain.com
                                                Registrar URL: http://www.onamae.com
                                                Updated Date: 2019-08-22T10:38:00Z
                                                Creation Date: 2019-01-21T06:54:11Z
                                                Registrar Registration Expiration Date: 2020-01-
                                                21T06:54:10Z
                                                Registrar: GMO INTERNET, INC.
                                                Registrar IANA ID: 49
                                                Registrar Abuse Contact Email: abuse@gmo.jp
                                                Registrar Abuse Contact Phone: +81.337709199
                                                Domain Status: ok https://icann.org/epp#ok
                                                Registry Registrant ID: Not Available From Registry
                                                Registrant Name: Youichi Takagi
                                                Registrant Organization: Tokyo University
                                                Registrant Street: 5-42-3 Kamitakada
                                                Registrant City: Nakano-ku
                                                Registrant State/Province: Tokyo
                                                Registrant Postal Code: 164-0002
                                                Registrant Country: JP
                                                Registrant Phone: +81.333883756
                                                Registrant Email: okonoki_masao@yahoo.co.jp
                                                DNSSEC: unsigned
                                                URL of the ICANN WHOIS Data Problem Reporting
                                                 System: http://wdprs.internic.net/


.CLUB DOMAINS

Registry
.Club Domains, LLC
100 SE 3rd Ave. Suite 1310
Fort Lauderdale, FL 33394
United States

PIECEVIEW.CLUB                                  Domain Name: pieceview.club
                                                Registry Domain ID: D16836326510B489DBF551C
                                                1951961BB4-NSR
                                                Registrar WHOIS Server: whois.discount-
                                                domain.com
                                           57
    Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 66 of 68 PageID# 1510
                                                Registrar URL: whois.discount-domain.com
                                                Updated Date: 2019-08-30T11:13:29Z
                                                Creation Date: 2019-06-01T01:45:48Z
                                                Registry Expiry Date: 2020-06-01T01:45:48Z
                                                Registrar: GMO Internet, Inc. d/b/a Onamae.com
                                                Registrar IANA ID: 49
                                                Registrar Abuse Contact Email: abuse@gmo.jp
                                                Registrar Abuse Contact Phone:
                                                Domain Status: clientHold https://icann.org/epp#clie
                                                ntHold
                                                Registrant Organization: Personal
                                                Registrant State/Province: Kumamoto
                                                Registrant Country: JP
                                                Registrant Email: Please query the RDDS service of t
                                                he Registrar of Record identified in this output for inf
                                                ormation on how to contact the Registrant, Admin, or
                                                 Tech contact of the queried domain name.
                                                DNSSEC: unsigned
                                                URL of the ICANN Whois Inaccuracy Complaint For
                                                m: https://www.icann.org/wicf/

.INFO, .MOBI DOMAINS

Registry
Afilias, Inc.
300 Welsh Road
Building 3, Suite 105
Horsham, PA 19044
United States

MAI1.INFO                                       Domain Name: MAI1.INFO
                                                Registry Domain ID: D503300000533250566-LRMS
                                                Registrar WHOIS Server:
                                                Registrar URL: www.onamae.com
                                                Updated Date: 2019-08-30T11:13:25Z
                                                Creation Date: 2019-01-31T01:36:44Z
                                                Registry Expiry Date: 2020-01-31T01:36:44Z
                                                Registrar Registration Expiration Date:
                                                Registrar: GMO Internet, Inc. d/b/a Onamae.com
                                                Registrar IANA ID: 49
                                                Registrar Abuse Contact Email: abuse@gmo.jp
                                                Registrar Abuse Contact Phone: +81.337709199
                                                Reseller:
                                                Domain Status: ok https://icann.org/epp#ok
                                                Registrant Organization: Personal
                                                Registrant State/Province: Tokyo
                                                Registrant Country: JP
                                                Name Server: NS4.VALUE-DOMAIN.COM
                                                Name Server: NS5.VALUE-DOMAIN.COM
                                                DNSSEC: unsigned
                                                URL of the ICANN Whois Inaccuracy Complaint For
                                                m is https://www.icann.org/wicf/

                                                The Registrar of Record identified in this output may
                                                have an RDDS service that can be queried for additio
                                                nal information on how to contact the Registrant, Ad
                                                min, or Tech contact of the queried domain name.
COM-SERVICEROUND.INFO                           Domain Name: COM-SERVICEROUND.INFO
                                                Registry Domain ID: D503300001182076279-LRMS
                                           58
  Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 67 of 68 PageID# 1511
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: http://publicdomainregistry.com/who
                                              is
                                              Updated Date: 2019-11-08T03:24:08Z
                                              Creation Date: 2019-10-24T00:42:07Z
                                              Registry Expiry Date: 2020-10-24T00:42:07Z
                                              Registrar Registration Expiration Date:
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              Reseller:
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Domain Status: serverTransferProhibited https://ican
                                              n.org/epp#serverTransferProhibited
                                              Registrant Organization: GDPR Masked
                                              Registrant State/Province: GDPR Masked
                                              Registrant Country: US
                                              Name Server: NS1.VERIFICATION-
                                              HOLD.SUSPENDED-DOMAIN.COM
                                              Name Server: NS2.VERIFICATION-
                                              HOLD.SUSPENDED-DOMAIN.COM
                                              DNSSEC: unsigned
                                              URL of the ICANN Whois Inaccuracy Complaint For
                                              m is https://www.icann.org/wicf/

                                              The Registrar of Record identified in this output may
                                              have an RDDS service that can be queried for additio
                                              nal information on how to contact the Registrant, Ad
                                              min, or Tech contact of the queried domain name.
REVIEWER.MOBI                                 Domain Name: REVIEWER.MOBI
                                              Registry Domain ID: D503300001182151603-LRMS
                                              Registrar WHOIS Server: whois.publicdomainregistr
                                              y.com
                                              Registrar URL: http://publicdomainregistry.com/who
                                              is
                                              Updated Date: 2019-12-03T23:47:23Z
                                              Creation Date: 2019-11-01T08:32:15Z
                                              Registry Expiry Date: 2020-11-01T08:32:15Z
                                              Registrar Registration Expiration Date:
                                              Registrar: PDR Ltd. d/b/a PublicDomainRegistry.co
                                              m
                                              Registrar IANA ID: 303
                                              Registrar Abuse Contact Email: abuse-
                                              contact@publicdomainregistry.com
                                              Registrar Abuse Contact Phone: +1.2013775952
                                              Reseller:
                                              Domain Status: clientTransferProhibited https://icann
                                              .org/epp#clientTransferProhibited
                                              Domain Status: serverHold https://icann.org/epp#serv
                                              erHold
                                              Domain Status: serverTransferProhibited https://ican
                                              n.org/epp#serverTransferProhibited
                                              Registrant Organization: GDPR Masked
                                              Registrant State/Province: GDPR Masked
                                         59
Case 1:19-cv-01582-LO-JFA Document 39-1 Filed 10/15/20 Page 68 of 68 PageID# 1512
                                            Registrant Country: US
                                            Name Server: NS31.CLOUDNS.NET
                                            Name Server: NS32.CLOUDNS.NET
                                            Name Server: NS33.CLOUDNS.NET
                                            Name Server: NS34.CLOUDNS.NET
                                            DNSSEC: unsigned
                                            URL of the ICANN Whois Inaccuracy Complaint For
                                            m is https://www.icann.org/wicf/
                                            The Registrar of Record identified in this output may
                                            have an RDDS service that can be queried for additio
                                            nal information on how to contact the Registrant, Ad
                                            min, or Tech contact of the queried domain name.




                                       60
